An unpub|ishll»d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum
oF
NEvADA

(0) 1947A -  ”=

 

IN THE SUPREME COURT  THE STATE OF NEVADA

 

DANIEL OWENS, No. 64110
Appellant,
VS- 
THE STATE OF NEVADA, F § L E 
Respondent. OC-|- 23 mg
TR l K. L|NDEMAN
QLER F P E ECOURT
av 
DEPUTY CLERK
ORDER DISMISSING APPEAL

This is a proper person appeal from a judgment of conViction.
Eighth J udicial District Court, Clark County; Michael Villani, Judge.

The notice of appeal was untimely filed. NRAP¢L(b). Because
an untimely notice of appeal fails to vest jurisdiction in this court, Lozada
v. State, 110 Nev. 349, 352, 871 P.Zd 944, 946 (1994), we conclude that we

lack jurisdiction to consider this appeal, and we

CCZ

  

Parraguirre

ORDER this appeal DISMISSED.

/ \ka./» ~&_li.~,if';,\

Hardesty

Cherry

Hon. Michael Villani, District Judge
Daniel Owens

Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

,J.

/b~b/°/'T¢